HoldeN, J.,
delivered the opinion of the court.
This suit involves the validity of a tax title to certain lands im Wilkinson county. The appellees filed their bill *639to confirm their tax title, alleging title by purchase at a tax sale of March 4, 1907. It appears conclusively from the record that the appellees previously purchased this land at a tax sale on April 4, 1906; thereafter they appeared to be the owners under this sale, and were assessed with the land on the assessment rolls of the country for taxes for the year 1906. The sale of April 4, 1906, was void. The appellees while claiming and appearing to be the owners of the land under this 1906 tax sale, and permitting it to be assessed to them for the taxes of 1906, allowed it to be sold on March 4, 1907, for the said taxes of 1906, and became the purchasers at this sale, and upon this title they rely for confirmation.
Appellants, defendants below, were shown to have acquired title to this land many years previous to the present controversy. This we think is immaterial, however, for the reason that the burden was upon the complainants below to establish the validity of their own title for confirmation before the title of the defendants could come in question. The chancellor confirmed the tax title in appellees, and this appeal comes from that decree.
We see no merit in the several contentions made by the appellees to sustain the decree of the lower court. The decree of the chancellor seems to be clearly contrary to the rule announced in Smith v. Cassidy, 75 Miss. 916, 23 So. 427. We understand that case to apply the principle of equitable estoppel as against any purchaser at a tax sale who purchases land then assessed to him as owner. Whether the purchaser had the land assessed to himself for taxation, or whether he permitted the assessment by the tax authorities to appear in his name as owner, which he could have changed at the time provided by law for changing assessments and thus desclaimed or renounced any interest or title in the land, appears to make no difference under the rule announced. When the purchaser is designated the owner *640by the tax assessment rolls, his relation to the land and his conduct with respect to it may be such as to preclude him by estoppel from acquiring a valid title to it by purchase at a tax sale under such assessment; he being the apparent owner.
. The appellees alleged in their bill that the sale to them of April 4, 1906, was void; but they permitted the land to be assessed to them for the taxes of 1906, and sold in March, 1907, for the purpose evidently of securing a valid title by the latter sale. But we think this method of acquiring title is expressly condemned in the case of Smith v. Cassidy, supra.
The argument is made here by counsel fop the ap-pellees that they were not the owners of the land, and were under no obligation to pay the taxes on it for the year 1906, as their 1.906 tax title was void, and that the mere fact .of its being assessed to them, when they were not in truth the owners, would not estop them from obtaining a valid title by purchase at the sale of March, 1907.
We cannot agree with counsel in this contention, for the reason that the rule of estoppel applies on account of the relation of the purchaser to the land as appears by the assessment, and his conduct with reference thereto in connection with his apparent ownership. The purchaser in such case as the one here may be treated as, in effect, the owner who merely redeems his land by the purchase, on the theory that he was bound to pay the taxes upon his own property.
There was, it is true, no legal obligation upon appellee to pay tiie taxes upon the land here in question for the year 1906 because they were not the real owners; but the doctrine of equitable estoppel applies against them because of their apparent ownership and misleading conduct and relation to the land, with knowledge that it was assessed to them. In this situation the rule as announced in the case of Smith v. Cassidy, supra, applies to appellees and estops tlvun from taking an unjust *641advantage in the situation created by them. They cannot play the role of owners, delinquents, and purchasers all at the same time.
The decree of the lower court is reversed, and decree here for appellants.

Reversed.